Citation Nr: 0939493	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  08-05 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for hearing loss, left ear.  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 2002 to March 
2004.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The Veteran's original claim included 
entitlement to service connection for bilateral hearing loss.  
In September 2007, the RO granted service connection for the 
right ear.  


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The objective medical evidence of record does not show 
that the Veteran has a compensable hearing loss disability in 
his left ear that was incurred in service, manifested within 
one year following service, or is related to service.


CONCLUSION OF LAW

Hearing loss in the left ear was not incurred in or 
aggravated by service; nor may it be presumed to be incurred 
therein.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in January 2007 that 
addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  
This letter also included the notice provisions set forth in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board 
finds that the January 2007 letter satisfied the notification 
requirements of the VCAA.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board notes that the Veteran failed to appear for a VA 
Compensation and Pension Audiology Examination in June 2007.  
The Court has held that VA's duty to assist the Veteran in 
developing the facts and evidence pertinent to a Veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991). It is the responsibility of Veterans to 
cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
There is no evidence in the claims file to suggest that the 
Veteran did not received notice of his VA examination.  The 
Board, therefore, presumes the regularity of government 
process that can only be rebutted by clear evidence to the 
contrary.  Ashley v. Derwinski, 2 Vet. App. 62 (1992).  There 
is no such clear evidence to rebut the presumption of 
notification in this case.  The Board further notes that the 
record does not reflect that the Veteran or his 
representative have requested another examination.  
Therefore, pursuant to 38 C.F.R. § 3.655, the Board must make 
a decision on the claim based on the evidence of record.

The Board finds that all further development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214, private medical records and VA medical 
records.  A VA opinion, without an examination, was obtained 
in June 2007.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2009).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as sensorineural hearing loss manifests 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

In this case, the Veteran asserts that he has hearing loss in 
his left ear that is related to service.  Specifically, he 
asserted that he was exposed to noise associated with rifles, 
grenades, rocket launchers and live fire simulators.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009).

The Veteran submitted a December 2006 letter from a private 
audiologist with an attached audiogram.  The audiogram shows 
that each auditory threshold in the left ear in the 
frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 
under 40 decibels.  Additionally, only the threshold for the 
frequency of 500 Hertz was greater than 26 decibels.  
Further, the speech recognition score using the Maryland CNC 
Test was 100 percent in the left ear.  See 38 C.F.R. § 3.385 
(2009).

As the puretone threshold values and the speech recognition 
scores for the left ear do not meet the criteria for a 
hearing loss disability for VA purposes as set forth in 38 
C.F.R. § 3.385, service connected is not warranted.  The 
Veteran's hearing impairment does not meet the requirements 
under VA regulations to be considered a compensated 
disability.  See 38 C.F.R. § 3.385.  Additionally, as the 
auditory thresholds do not meet the regulatory requirements 
for compensation, the Veteran is also not entitled to 
presumptive service connection.  The Veteran's hearing loss 
had not manifested to a compensable degree in his left ear, 
therefore, the presumption is not applicable.  See 38 C.F.R. 
§§ 3.307, 3.309.  

The Board has considered the contention of the Veteran that 
he has hearing loss in his left ear that is related to 
service; however, the Veteran has not demonstrated that he 
has any medical expertise to make such an opinion or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board notes that while the Veteran is competent 
to report symptoms, he does not have medical expertise and 
cannot provide a competent opinion regarding diagnosis or 
causation of his disability.  Id.

The Board finds that the preponderance of the evidence is 
against the claim for service connection for hearing loss in 
his left ear because the Veteran's hearing loss does not meet 
the regulatory threshold to be considered disabling.  
Therefore, the benefit-of-the-doubt rule does not apply and 
the Veteran's claim for service connection for hearing loss 
in his left ear must be denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.


ORDER

Service connection for hearing loss in the left ear is 
denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


